Opinion filed August 31, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-10-00168-CR
                                       __________

                          SHAWN RAY BLOUNT, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 161st District Court
                                    Ector County, Texas
                              Trial Court Cause No. B-36,942



                           MEMORANDUM                 OPINION
       Shawn Ray Blount has filed in this court a motion to withdraw his notice of appeal and
dismiss his appeal. Pursuant to TEX. R. APP. P. 42.2, the motion is signed by both appellant and
his counsel.
       The motion is granted. Appellant’s notice of appeal is withdrawn, and the appeal is
dismissed.


August 31, 2011                                                   PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.